ORDER
The Office of Disciplinary Counsel (“ODC”) has filed formal charges against respondent in six matters; has requested and received permission to file formal charges against respondent in nine pending matters; and is conducting an investigation into three new complaints which have been filed against respondent. Among other serious professional misconduct, these matters involve respondent’s misdemeanor convictions of theft and issuing worthless checks, neither of which he reported to the ODC, as well as his recent arrests for felony theft and issuing worthless checks totaling more than $12,700. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Matthew M. Courtman, Louisiana Bar Roll number 18854, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Matthew M. Courtman for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Matthew M. Courtman shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana